Pacificorp Holdings, Ltd 500 North Rainbow Road, Suite 300 Las Vegas Nevada, 89107 July 7, 2015 VIA EDGAR UNITED STATES SECURITIES AND EXCHANGE COMMISSION treet N.E. Washington D.C. 20002 Attention: Ron Alper Re: Request for acceleration of the effective date of the Registration Statement on Form S1/A of Pacificorp Holdings, Ltd.Filed June 29, 2015; Pursuant to Rule 461of the Securities Act of 1933, as amended the undersigned hereby requeststhat the Form S1/A Registration Statement of Pacificorp Holdings, Ltd be declared effective on Wednesday July 9, 2015 at 4:00 PM EDT or on such earlier or later date as the Commission acting pursuant to Rule 461 shall determine. Pacificorp Holdings, Ltd. acknowledges that • should the Securities and Exchange Commission (the “Commission”) or the staff of the Division of Corporation Finance of the Commission (the “Staff”), acting pursuant to delegated authority, declare the Registration Statement on Form S-1/A effective, it does not foreclose the Commission from taking any action with respect to the Registration Statement on Form S-1/A; •the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the Registration Statement on Form S-1/A; and • the Company may not assert Staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. . Yours truly, /s/Wan Soo Lee Wan Soo Lee President, CEO and Director
